Appeal from an order of the Erie County Court (Timothy J. Drury, J.), entered October 18, 2002 in a mortgage foreclosure action. The order granted defendants’ motion to dismiss as untimely the motion of plaintiff to confirm the Referee’s report of sale and for leave to enter a deficiency judgment in its favor.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at County Court. Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.